Citation Nr: 1424378	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent disability rating for the Veteran's left knee.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.


FINDINGS OF FACT

1.  The Veteran's left knee flexion has not been limited to 45 degrees or less.  

2.  From February 2009, the Veteran's left knee disability has been productive of slight instability.  

3.  From December 2008 to March 2009, the Veteran's left knee disability was productive of limitation of extension to 17 degrees.  

4.  After March 2009, the Veteran's left knee disability has not been productive of limitation of extension greater than 10 degrees; or frequent episodes of locking, pain and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent disability evaluation for left knee limitation of extension from December 22, 2008 to March 24, 2009, are met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2013).

2.  The criteria for an evaluation in excess of 10 percent for left knee limitation of motion after March 24, 2009, are not met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5258, 5260, 5261 (2013).

3.  The criteria for a separate 10 percent evaluation for slight left knee instability from February 16, 2009, have been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009 that fully addressed all notice elements.  The Veteran has not argued he has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F. 3d at 1376-77.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service connected disability has been evaluated under the provision of 38 C.F.R. § 4.71a, DC 5259, which provides a maximum 10 percent rating.  Other pertinent diagnostic codes are DC 5257, 5258, 5260 and 5261.  

DC 5257 provides a disability evaluation for a knee impairment with recurrent subluxation or lateral instability.  DC 5257 assigns a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.

DC 5258 provides a single 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint.  

DC 5260 evaluates limitation of flexion.  Flexion limited to 60 degrees warrants a non-compensable evaluation.  Flexion limited to 45 degrees is assigned a 10 percent evaluation, and flexion limited to 30 degrees is assigned a 20 percent disability rating.  

Under DC 5261, limitation of extension is evaluated.  When extension is limited to 5 degrees, a noncompensable rating is assigned.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a Plate II.  

A review of the evidence shows that service connection was established in 1970, for the Veteran's left knee disability, characterized as medial meniscectomy, left knee, with minimal osteoarthritis.  It was assigned a 10 percent evaluation.  No subsequent claims for increased benefits were received until August 2009, when the Veteran submitted the claim that has become the subject of this appeal.  In connection with that claim, private treatment records dated in 2008 and 2009 were associated with the claims file.  These showed that while at work as a letter carrier, in December 2008, the Veteran fell while descending stairs twisting his left knee.  He reported to an emergency room where X-rays revealed no fractures, but showed a large effusion to the left knee.  At this time, extension was noted as approximately 90 percent of normal (i.e., a 14 degree loss) and flexion was noted as approximately 75 percent of normal, (i.e., a 35 degree loss or to 105 degrees) secondary to effusion.  The Veteran was prescribed physical therapy.  

His January 6, 2009 private treatment record from Bronson Methodist Hospital showed flexion of 116 degrees and an extension loss of 17 degrees.  As the Veteran continued physical therapy, his extension improved.  

A February 16, 2009 private treatment record from HCMW Orthopaedic Surgery and Sports Medicine noted a probable lateral patellar instability event.  

A March 25, 2009 private treatment record from Bronson Rehabilitation Services showed flexion of 89 degrees and an extension loss of 11 degrees.  An April 21, 2009 private treatment record from Bronson Rehabilitation Services showed no limitation of extension.   

The Veteran was afforded a VA examination in December 2009.  The examiner noted symptoms that included giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The examiner wrote the Veteran was able to stand up to one hour and able to walk more than 1/4 mile but less than one mile, and that the Veteran had an antalgic gait, knee crepitation, clicks or snaps, and grinding.  Range of motion was from 0 to 120 degrees, with no objective evidence of pain following repetitive motion, no additional limitations after three repetitions of range of motion, and no joint ankylosis.  X-rays showed degenerative changes of the left knee.  

In his May 2010 Notice of Disagreement, the Veteran reported that he could not climb or go down stairs normally and could not walk without a limp.  He further reported that he could not walk or stand for any length of time without experiencing pain.  In his July 2011 VA Form 9, the Veteran stated that his knee felt weak and hurt with each step, often giving way.  The Veteran submitted additional private treatment records from 2011, including an MRI showing severe arthritis of the knee.

The Veteran was afforded an additional VA examination in February 2012.  The examiner noted that the Veteran had flare ups which impacted the function of his knee and/or lower leg.  Range of motion was from 0 to 110 degrees.  There was, however, no objective evidence of painful motion and the Veteran was able to perform repetitive-use testing with three repetitions, after which left knee flexion was reduced to 105 degrees.  Extension still was not limited.  Joint stability tests were normal and no recurrent patellar subluxation/ dislocation was noted.  There was, however, pain to palpation, although muscle strength was normal.  The examiner noted no symptoms of a meniscus (semilunar cartilage) condition or residual signs and/or symptoms due to his meniscectomy.  The Veteran reported wearing an elastic knee brace occasionally, depending on pain.

The foregoing record supports an award of a 20 percent disability rating for limitation of extension from December 22, 2008 to March 25, 2009, during which its measured loss most nearly approximated that level of impairment as described under DC 5261.  After that, it improved to only an 11 degree loss of extension and then full extension, where it has remained.  Similarly, the evidence does not show the Veteran's left knee was productive of limitation of flexion that ever approximated even a compensable evaluation as to warrant a rating under DC 5260.  At the same time, the Veteran has consistently complained of instability, and while recent formal examinations have failed to disclose joint instability, resolving reasonable doubt in favor of the Veteran with respect to the existence of that symptom since reference to it was made in a February 16, 2009 record, a separate 10 percent evaluation, and no more, for a slight impairment from that date is justified.  

Since the medical evidence shows no evidence of ankylosis, impairment of tibia and fibula, and genu recurvatum, any rating under Diagnostic Codes 5256, 5262, and 5263 is not warranted.  Likewise, a rating under DC 5258 (dislocated, semilunar cartilage) is not warranted during the appeal period, because the 20 percent rating assigned under DC 5261 contemplates any impairment addressed in DC 5258, and more recently, the 2012 examiner noted no symptoms of a meniscus (semilunar cartilage) condition or residual signs and/or symptoms due to his meniscectomy.  

In sum, the Board is assigning a 20 percent rating for limitation of extension for the period from December 2008 to March 25, 2009; continuing the 10 percent rating thereafter that has been in effect since the 1970's; and assigning a separate 10 percent rating for instability, effective from February 16, 2009.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as limitation of extension, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, crepitation, grinding, clicks or snaps, excess fatigability, flare-ups, inability to climb or go down stairs normally, inability to walk without a limp, and inability to walk or stand for any length of time without pain.  (See, e.g., December 2009 VA examination, February 2012 VA examination, and May 2010 Notice of Disagreement).  For disabilities of the joints in particular, however, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 at 37 (2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Likewise, there is nothing exceptional or unusual about the Veteran's left knee disability.  While the Veteran has reported having restrictions at work, there is no evidence that his disability caused him to miss work.  He retired in January 2012 as he was eligible based on age and duration of work, and frequent hospitalizations are not shown.  The Board finds, therefore, that referral for extra-schedular consideration is not warranted.


ORDER

An increased schedular rating of 20 percent, but no higher, effective December 22, 2008 to March 24, 2009, for limitation of extension of the left knee is granted.

A separate rating of 10 percent, but no higher, effective February 16, 2009, for lateral instability of the left knee is granted.

A schedular rating in excess of 10 percent, after March 25, 2009, for limitation of motion of the left knee or symptomatic removal of semilunar cartilage is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


